UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended March 31, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-26091 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 52-2135448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 717 Texas Street, Suite 2400 Houston, Texas 77002-2761 (Address of principle executive offices) (Zip code) 877-290-2772 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of April 30, 2012, there were 53,472,766of the registrant’s common units outstanding. TC PIPELINES, LP TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 6. Exhibits 30 All amounts are stated in United States dollars unless otherwise indicated. 2 DEFINITIONS The abbreviations, acronyms, and industry terminology used in this quarterly report are defined as follows: Acquisitions The acquisition from subsidiaries of TransCanada of a 25 percent membership interest in each of GTN and Bison ASC Accounting Standards Codification Bison Bison Pipeline LLC DOT U.S. Department of Transportation EPA U.S. Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP U.S. generally accepted accounting principles General Partner TC PipeLines GP, Inc. Great Lakes Great Lakes Gas Transmission Limited Partnership GTN Gas Transmission Northwest LLC GTN Settlement Stipulation and Agreement of Settlement for GTN regarding its rates and terms and conditions of service LIBOR London Interbank Offered Rate Mainline TransCanada's Mainline, a natural gas transmission system extending from the Alberta/Saskatchewan border east to Quebec NGA Natural Gas Act of 1938 North Baja North Baja Pipeline, LLC Northern Border Northern Border Pipeline Company Other Pipes North Baja and Tuscarora Our pipeline systems Our ownership interests in Great Lakes, Northern Border, GTN, Bison, North Baja andTuscarora Partnership TC PipeLines, LP and its subsidiaries Partnership Agreement Second Amended and Restated Agreement of Limited Partnership PHMSA US Department of Transportation Pipeline and Hazardous Materials Safety Administration SEC Securities and Exchange Commission Senior Credit Facility TC PipeLines, LP’s revolving credit and term loan agreement TransCanada TransCanada Corporation and its subsidiaries Tuscarora Tuscarora Gas Transmission Company Tuscarora Settlement Stipulation and Agreement of Settlement for Tuscarora regarding its rates and terms and conditions of service approved by FERC on March 9,2012 U.S. United States of America WCSB Western Canada Sedimentary Basin Unless the context clearly indicates otherwise, TC PipeLines, LP, its subsidiaries and equity investees are collectively referred to in this quarterly report as “we,” “us,” “our” and “the Partnership.”We use “our pipeline systems” when referring to the Partnership’s ownership interests in Great Lakes Gas Transmission Limited Partnership (Great Lakes), Northern Border Pipeline Company (Northern Border), Gas Transmission Northwest LLC (GTN), Bison Pipeline LLC (Bison), North Baja Pipeline, LLC (North Baja) and Tuscarora Gas Transmission Company (Tuscarora). 3 FORWARD-LOOKING STATEMENTS AND CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are identified by words and phrases such as: “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “forecast,” “should,” “predict,” “could,” “will,” “may,” and other terms and expressions of similar meaning. The absence of these words, however, does not mean that the statements are not forward-looking. These statements are based on management’s beliefs and assumptions and on currently available information and include, but are not limited to, statements regarding anticipated financial performance, future capital expenditures, liquidity, plans and objectives for future operations, organic and strategic growth opportunities, contract renewals and ability to market open capacity, business prospects, outcome of regulatory proceedings, and cash distributions to unitholders. Forward-looking statements involve known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from future results, performance or achievements expressed or implied in forward-looking statements. Factors that could cause, and in certain instances have caused, actual results to differ materially from those contemplated in forward-looking statements include, but are not limited to: ● the ability of our pipeline systems to generate positive operating cash flows and make cash distributions; ● the ability to sell unsold capacity and renew expiring contracts on our pipeline systems; ● the ability of our pipeline systems to market capacity on favorable terms, which is affected by, among other factors: o demand for and prices of natural gas; o level of natural gas basis differentials; o weather conditions that impact natural gas supply and demand; o competitive conditions in the overall natural gas and electricity markets; o availability of supplies of Canadian and United States of America (U.S.) natural gas, including the growing supplies of natural gas from shale gas basins such as Horn River and Montney in Western Canada and Appalachian and Barnett in the U.S., and natural gas from conventional basins such as the Western Canada Sedimentary Basin (WCSB), Rocky Mountain, Mid-Continent and Gulf Coast basins; o competitive natural gas transmission developments; o uncertainty relating to TransCanada’s Mainline (Mainline) rates; o the availability of natural gas storage capacity and storage levels; o the level of production of natural gas liquids and the subsequent impact on relative competitiveness of gas producing basins; and o the ability of shippers to pay including meeting creditworthiness requirements; ● the costs and impact of changes in laws and governmental regulations affecting our pipeline systems, particularly regulations issued by the Federal Energy Regulatory Commission (FERC), the U.S. Environmental Protection Agency (EPA), U.S. Department of Transportation (DOT) and U.S. DOT Pipeline and Hazardous Materials Safety Administration (PHMSA); ● the outcome and frequency of rate proceedings on our pipeline systems; ● changes in relative cost structures and production levels of natural gas producing basins; ● regulatory, financing, construction and operational risks associated with construction and operation of interstate natural gas pipelines; ● our ability to identify and complete expansion projects and other accretive growth opportunities; ● ● the performance by the shippers of their contractual obligations on our pipeline systems; changes in the taxation of limited partnerships by states or the federal government such as the elimination of pass-through taxation and the imposition of entity level taxes; ● operating hazards, casualty losses and other matters beyond our control; and ● unfavorable economic conditions and the impact on capital markets. 4 These are not the only factors that could cause actual results to differ materially from those expressed or implied in any forward-looking statement.Other factors described elsewhere in this document, or factors that are unknown or unpredictable, could also have material adverse effects on future results. These and other risks are described in greater detail in Part I, Item 1A. “Risk Factors” in our Form 10-K for the year ended December 31, 2011. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these factors. These forward-looking statements and information are made only as of the date of the filing of this report and except as required by applicable law, we undertake no obligation to update these forward-looking statements and information to reflect new information, subsequent events or otherwise. 5 PART I – FINANCIAL INFORMATION Item 1.Financial Statements TC PIPELINES, LP CONSOLIDATED STATEMENT OF INCOME (unaudited) Three months ended March 31, (millions of dollars except per common unit amounts) Equity earnings from unconsolidated affiliates(a) (Note 3) 38 39 Transmission revenues 16 17 Operating expenses (4
